FILED
                            NOT FOR PUBLICATION                             MAY 27 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

JAMAR JAMES EVANS,                               No. 09-17838

              Plaintiff - Appellant,             D.C. No. 5:08-cv-02768-JW

  v.
                                                 MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY,

              Defendant - Appellee.

                    Appeal from the United States District Court
                       for the Northern District of California
                    James Ware, Chief District Judge, Presiding

                           Submitted January 27, 2011 **

Before: HUG, SKOPIL, and BEEZER, Circuit Judges.

       Jamar James Evans appeals pro se the district court’s affirmance of a final

agency decision denying his applications for social security disability insurance

benefits and supplemental security income. We have jurisdiction pursuant to 28

U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not err by rejecting Evans’ contentions that the

administrative law judge (ALJ) failed to develop the record, improperly discounted

credible testimony, misapplied the vocational expert’s opinion, and failed to

consider the entire record. The ALJ was not required to supplement the record.

See Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001) (noting obligation

to develop the record “is triggered only when there is ambiguous evidence or when

the record is inadequate to allow for proper evaluation of the evidence”). The ALJ

here gave “specific, clear and convincing” reasons to discount Evans’ credibility.

See Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008) (internal quotation

marks omitted) (noting claimant’s testimony can be rejected for specific, clear and

convincing reasons). The ALJ did not err by relying on the opinion of a vocational

expert. See Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir.

2009) (noting vocational expert opinion evidence is reliable if the hypothetical

question “set[s] out all of the limitations and restrictions of the particular claimant”

(internal quotation marks omitted)). Finally, the ALJ properly considered all

relevant evidence before concluding that Evans was not disabled. See Howard ex

rel. Wolff v. Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003) (noting an ALJ need

not discuss “evidence that is neither significant nor probative”).




                                           -2-
      To the extent Evans challenges the ALJ’s finding of non-disability, we

conclude that substantial evidence supports that finding. See Berry v. Astrue, 622

F.3d 1228, 1231 (9th Cir. 2010) (noting standard of appellate review). The ALJ

utilized a sequential evaluation process to determine whether Evans was disabled.

See Ryan v. Comm’r of Soc. Sec. Admin., 528 F.3d 1194, 1199 n.3 (9th Cir. 2008)

(describing five-step sequential process). At step one, the ALJ determined that

Evans was not currently engaged in “substantial gainful activity.” At step two, the

ALJ determined that Evans suffers from severe impairments, but, at step three, that

these impairments are not of the type and severity that would automatically direct a

finding of disability. At step four, the ALJ, with the aid of a vocational expert,

determined Evans is able to return to a former occupation and is thus not disabled.

      In reaching these determinations, the ALJ reviewed medical and psychiatric

reports from treating physicians, a consultative psychiatrist, and a non-examining

state agency physician. These reports indicate that Evans suffers from impairments

that have been adequately treated, retains the functional ability to perform simple

and repetitive tasks, and has only moderate limitations on his understanding,

memory, concentration, persistence, social interaction, and adaptability. For the

reasons stated above, the ALJ was entitled to discredit Evans’ subjective claims of




                                          -3-
disability and to rely on the opinion of the vocational expert in determining that

Evans could return to a former occupation.

      AFFIRMED.




                                         -4-